IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 25, 2008
                               No. 07-60435
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

EMMANUEL OLABODE

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A95 323 217


Before GARWOOD, WIENER and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Emmanuel Olabode petitions this court for review of the Board of
Immigration Appeals’s decision denying his application for adjustment of status.
He argues that the immigration judge erroneously applied the REAL ID Act of
2005, Pub. L. 109-13, 119 Stat. 302, in adjudicating his application and,
additionally, that the immigration judge’s adverse credibility determination
violated his due process rights.    Olabode, however, failed to exhaust his
administrative remedies with regard to these claims. We are therefore without

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60435

jurisdiction to review them, and his petition is dismissed. 8 U.S.C. § 1252(d)(1);
Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004) (“Judicial review of a final
order of removal is available only where the applicant has exhausted all
administrative remedies of right.”). See Townsend v. INS, 799 F.2d 179, 181-82
(5th Cir. 1986) (conclusory statements do not suffice).
      PETITION DISMISSED.




                                        2